Citation Nr: 1335428	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  11-27 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, other than headaches and an eye disability.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for a kidney disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.


INTRODUCTION

The Veteran served on active duty from June 1957 to May 1960.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran provided testimony during a hearing before the undersigned at the RO in June 2013.  A transcript is of record.  

In June 2013 the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2013).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for headaches, a back disability, and a kidney disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of a head injury, other than headaches, an issue already on appeal, and an eye disability, which is already service-connected, have not been demonstrated.  
CONCLUSION OF LAW

The criteria for service connection for residuals of a head injury, other than headaches and an eye disability, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in March 2010, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the March 2010 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including all available service treatment records, VA treatment records, and private medical records.  Additional service treatment records, particularly involving his reported in-service injuries, were found to be unavailable and the Veteran stated in a March 2010 statement that he was told such records had been destroyed.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The relevant documents contained therein have been reviewed.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
The Board acknowledges that the Veteran has not been afforded a VA examination or medical opinion in response to his claim regarding residuals of a head injury but has determined that no such examination or opinion is required.  As explained below, there is no competent evidence of a current diagnosis or signs and symptoms of a current residuals of a head injury, other than headaches, which are the subject of a current appeal, and an eye disability, which is already service-connected.  The Veteran has not reported any other current symptoms or treatment, and there is no medical evidence of a current disability or symptoms related to a head injury.  Accordingly, an examination is not required as to this claim.

During the June 2013 Board hearing and prehearing conference, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a). 

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).
In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

In this case, the evidence, including VA and private treatment records, does not demonstrate a current disability related to a head injury since the institution of this claim, other than headaches and the service-connected eye disability.  Throughout the claim, the only residuals of the reported in-service head injury identified by the Veteran were headaches, an issue addressed in the remand portion of this decision, and eye symptoms, which were service-connected in a September 2011 rating decision.    

Service treatment records are negative for any symptoms or diagnoses of a head injury other than an abrasion of the lower lip.  The Veteran did not report such symptoms, other than headaches or eye trouble, upon separation and no symptoms or diagnoses were found upon separation examination.  
 
Moreover, despite being informed multiple times of the need to provide evidence of a current disability, no such argument or evidence demonstrating current residuals of a head injury other than headaches and an eye disability have been submitted.  

As the Veteran has not submitted any other lay or medical evidence of a current disability related to residuals of a head injury at any time during the current appeal, the weight of the evidence is against the claim, and it must be denied.  38 U.S.C.A. § 5107(b) (West 2002).
ORDER

Service connection for residuals of a head injury, other than headaches and an eye disability, is denied.  


REMAND

While the Board regrets further delay, additional development is necessary to properly adjudicate the claim regarding headaches and a back and kidney disability.  

During a September 2010 VA examination the Veteran reported current treatment from a private nephrologist, Dr. Shwarz, regarding his currently diagnosed kidney disease.  The only records in the claims file from this private physician are dated from April 2001 to June 2003.  

In addition, a January 2011 private treatment record regarding his post-operative lumbosacral spine fusion for disc disease and spinal stenosis indicated that there may be additional outstanding records with that treating physician, Dr. Steurer, as well as possibly outstanding records from the spinal fusion conducted by Dr. Ehrler.

VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. 
§ 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2013).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Board notes that the Veteran reported severe headaches ever since an in-service head injury during an August 2010 VA eye examination.  He also reported severe headaches in his report of medical history at separation from service in May 1960.  The Board finds that the Veteran must be provided with a VA examination to determine the etiology of his headaches, to include whether they are related to the reported in-service head injury or his service-connected eye disability.  

In addition, the Veteran reported during the Board hearing that he injured his back during an in-service car accident and that his current back symptoms have continued ever since.  The in-service car accident is documented in his service treatment records.  The Veteran reported post-service work as a machine operator.  As a medical opinion has not yet been obtained, the Board finds that the Veteran must be provided with a VA examination in order to determine whether his current back disability is related to service, including the in-service car accident.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment, including with Dr. Steurer, Dr. Shwarz, and Dr. Ehrler.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.
If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  If new evidence is obtained which tends to support or suggests a connection between the Veteran's current kidney disability and service, forward that evidence to the examiner who provided the last VA examination, if available, for an updated opinion in light of the new evidence.  If the same examiner is unavailable, provide the Veteran with a new VA examination to determine the whether any currently diagnosed kidney disability is related to service.  

3.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether any current headache disability is related to service.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current headache disability had onset in service or is otherwise related to a disease or injury in service, including from the reported beating.  

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether the Veteran's headache disability was either (a) proximately caused by or (b) proximately aggravated by his service-connected eye disability.  If the examiner states the claimed headache disability is aggravated by eye disability, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by eye disability beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered. 

4.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether any current back disability is related to service.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disability had onset in service or is otherwise related to a disease or injury in service, including from the in-service car accident.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.
If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

6.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


